 647324 NLRB No. 96AMALGAMATED INDUSTRIAL & SERVICE WORKERS LOCAL 6 (X-L PLASTICS)1X-L Plastics (X-L) excepts to the inclusion of the words ‚‚andRespondent X-L™™ in the remedy section of the judge™s decision. We
find merit in this exception. In this regard, we note that since the
judge granted the General Counsel™s motion to approve the with-
drawal of the charge and the dismissal of those portions of the com-
plaint relating to X-L, X-L is no longer a respondent in this case.
Accordingly, we modify the judge™s recommended remedy by delet-
ing from it the words ‚‚and Respondent X-L.™™We correct certain errors in the judge™s decision. In the 12th para-graph of the section of the judge™s decision entitled, ‚‚Statement of
the Case,™™ ‚‚All Local 6 employees™™ should read, ‚‚All Local 6 offi-
cers,™™ and in the 14th paragraph of the same section ‚‚June 22™™
should read ‚‚November 22™™; in the first paragraph of the section
of the judge™s decision entitled, ‚‚Analysis and Conclusions,™™
‚‚1964™™ should read ‚‚1994™™; and at paragraph 1(b) of the judge™s
recommended Order, ‚‚Local 131™™ should read, ‚‚Local 6.™™ These
inadvertent errors do not affect the results of our decision.2The Respondent excepts, inter alia, to the judge™s finding that itsattack on the initial May 1994 affiliation is time-barred by Sec.
10(b) of the Act. The Respondent contends, in effect, that although
the initial affiliation occurred in May 1994, the 10(b) period should
not begin to run until November 1995, the date that it received ‚‚un-
equivocal notice™™ that the affiliation was improper. We find this ex-
ception without merit. As explained in R.P.C., Inc., 311 NLRB 232,234Œ235 (1993) (footnotes omitted):To be sure, the 10(b) period commences only when a party hasclear and unequivocal notice of the action giving rise to an al-
leged violation of the Act .... 
But it is knowledge of the actor event to be challenged that triggers Section 10(b); there is no
requirement that an affected party have knowledge of all the cir-
cumstances leading up to, or surrounding, the event in issue.
Thus, for the purposes of Section 10(b), the RespondentŠon
learning of the affiliation and being asked to accept itŠhad 6
months to challenge that procedure and the resulting affiliation.
Having failed to do so, it cannot now challenge the affiliation.We find the principles set out above especially applicable here,where the Respondent not only knew of the affiliation in May 1994,
but was a party to it. Finally, while we recognize ‚‚that the 10(b)
period does not begin if one party has fraudulently concealed the op-
erative facts that could give rise to a violation,™™ we find no such
fraudulent concealment here. R.P.C., Inc., 311 NLRB at 235 fn. 18.3We shall modify the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™Local 6, Amalgamated Industrial and ServiceWorkers Union (X-L Plastics, Inc.) and Local875, International Brotherhood of Teamsters,
AFLŒCIO. Case 22ŒCBŒ8184(1)September 30, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn May 8, 1997, Administrative Law Judge HowardEdelman issued the attached decision. The Respondent
Union filed exceptions and a supporting brief and
former respondent, X-L Plastics, filed limited excep-
tions.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and brief and has decided to affirm the judge™s rulings,findings,1and conclusions,2and to adopt the rec-ommended Order as modified.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Local
6, Amalgamated Industrial and Service Workers
Union, its officers, agents, and representatives, shall
take the action set forth in the Order as modified.1. Substitute the following for paragraphs 2(b)Œ(d):
‚‚(b) Within 14 days after service by the Region,post at its business office copies of the attached notice
marked ‚Appendix.™4Copies of the notice, on formsprovided by the Regional Director for Region 22, after
being signed by the Respondent Union™s authorized
representative, shall be posted by the Respondent
Union and maintained for 60 consecutive days in con-
spicuous places including all places where notices to
members are customarily posted. Reasonable steps
shall be taken by the Respondent Union to ensure that
the notices are not altered, defaced, or covered by any
other material.‚‚(c) Within 14 days after service by the Region,forward a sufficient number of signed copies of the no-
tice to the Regional Director for posting by X-L Plas-
tics, if willing, in places were notices to employees are
customarily posted.‚‚(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent Union has
taken to comply.™™2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
act as the exclusive collective-bar-gaining representative of X-L Plastics™ employees un-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00647Fmt 0610Sfmt 0610D:\NLRB\324.079APPS10PsN: APPS10
 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
less and until we are certified by the National LaborRelations Board as the exclusive collective-bargaining
representative of such employees.WEWILLNOT
give effect to or attempt to enforceany collective-bargaining agreement between X-L Plas-
tics and Local 6 or to any extension, renewal, or modi-
fication thereof.WEWILLNOT
accept dues or fees which have beendeducted from the salaries of employees of X-L Plas-
tics, without the employees having executed written
authorizations for such deductions.WEWILL
reimburse, with interest, all of X-L Plas-tics™ unit employees for all dues and fees deducted by
X-L Plastics and collected by Local 6.LOCAL6, AMALGAMATEDINDUSTRIALANDSERVICEWORKERSUNION(X-LPLASTICS, INC.)Dorothy Foley, Esq., for the General Counsel.Chuck Ellman, Esq. (BRH & B Associates, Inc.), for Em-ployer X-L.Lloyd Somer, Esq., for Respondent Union Local 6.Peter D. DeChiara, Esq. (Cohen Weiss & Simon), for Charg-ing Party Teamsters Local 875.DECISIONSTATEMENTOFTHE
CASEHOWARDEDELMAN, Administrative Law Judge. This casewas tried before me on June 29 and 30, 1996, in Newark,
New Jersey. On May 31, 1996, the Regional Director for Re-
gion 22 issued an order consolidating cases and a consoli-
dated complaint. Subsequent to the issuance of this com-
plaint, a settlement of the Mescerville Nursing and
Rehabilatation Center case was reached and at the trial,
counsel for the General Counsel moved that the allegations
concerning Mescerville and Local 6 relating to Mescerville
be withdrawn, and those complaint allegations dismissed.
Such motion was granted. The remaining allegations of the
complaint allege that X-L Plastics, Inc. (X-L) violated Sec-
tion 8(a)(1), (2), (3), and (5) and that Local 6, Amalgamated
Industrial and Service Workers Union (Respondent Local 6)
violated Section 8(b)(1)(A) and (2) as the result of X-L™s
withdrawal of recognition from Local 875, International
Brotherhood of Teamsters (Local 875) and pursuant to a re-
quest by Respondent Local 6, recognizing and bargaining
with Local 6, notwithstanding that Local 875 was lawful col-
lective-bargaining representative of X-L employees.On April 18, 1997, subsequent to the close of this trial,and after briefs were submitted, counsel for the General
Counsel filed a motion to approve a withdrawal of the charge
and a dismissal of the complaint as to those portions of the
complaint related to X-L because of a non-Board settlement
between X-L and Local 875 which includes recognitionbeing withdrawn from Respondent Local 6, and accorded to
Local 875 and current collective-bargaining negotiations be-
tween X-L and Local 875, for a new collective-bargaining
agreement. Counsel for Respondent Local 6 has not opposedsuch motion. Accordingly, I grant counsel for the GeneralCounsel™s motion.On the entire record in this case, including my observationof the demeanor of the witnesses, and a consideration of the
briefs submitted by counsel for the General Counsel, counsel
for X-L, and counsel for Respondent Local 6, I make the fol-
lowingFINDINGOF
FACTSX-L is a corporation with an office and place of businesslocated in Clifton, New Jersey, where it is engaged in the
manufacture and nonretail sale of plastic products. X-L annu-
ally, its normal business of the operation sells and ships from
its Clifton, New Jersey facility goods valued in excess of
$50,000 directly to points outside the State of New Jersey.It is admitted and I find that Respondent X-L is an em-ployer within the meaning of Section 2(2), (6), and (7) of the
Act.It is also admitted and I find that Local 875 and Respond-ent Local 6 are labor organizations within the meaning of
Section 2(5) of the Act.The facts of this case are substantially undisputed:
In June 1990 Respondent Local 6, was certified by theBoard as the collective-bargaining representative of the fol-
lowing unit of X-L™s employees:All full-time and regular part-time production andmaintenance employees, shipping and receiving em-
ployees, drivers, plant clerical employees and leadmen,
employed by X-L at its Clifton, New Jersey facility.Thereafter, X-L and Respondent Local 6 entered into acollective-bargaining agreement, expiring sometime in 1993.
On expiration of this agreement, a second 3-year agreement
between the same parties was entered into.In the spring of 1994, Local 875 and Respondent Local 6decided to merge and reached an agreement to affiliate or
merge that same year with Local 875. Respondent Local 6,
according to the testimony of Joseph Girlando, the president,
of Respondent Local 6, testified that it met the due-process
requirements by informing its members of the intended
merger, discussing it with them and allowing them to vote
on the issue. It is admitted that Local 875 did not similarly
inform its members of the proposed affiliation/merger and
did not offer them an opportunity to vote on it. The
merger/affiliation took place in 1994.The parties affiliation/merger resulted in Local 6 closingup its shop at its West New York, New Jersey location, and
moving lock, stock, and barrel to Elmhurst, New York,
where it promptly settled in with Local 875 at its Elmhurst
facility. All Local 6 employees became Local 875 employ-
ees. Their salaries were paid by Local 875, as were their car
leases. Their work-related expenses were reimbursed by
Local 875, which also agreed to assume responsibility for
debts incurred by Respondent Local 6 to its welfare fund and
the Federal Government. Former Local 6 President Girlando
and Secretary/Treasurer Armando Ponce became business
agents for Local 875, even though they serviced the shops
that had formerly been signatures to contracts with Local 6,
which subsequently became Local 875, shops. Bank accounts
totaling $609,000 underwent a name change from Local 6 to
Local 875, but remained in New Jersey banks, as opposedVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00648Fmt 0610Sfmt 0610D:\NLRB\324.079APPS10PsN: APPS10
 649AMALGAMATED INDUSTRIAL & SERVICE WORKERS LOCAL 6 (X-L PLASTICS)1Girlando also testified that the cards used by Local 875 had twopartsŠattached to each otherŠthe top part was an authorization card
and the bottom part was a dues-checkoff card. Girlando claimed that
he had the X-L employees fill out the cards and that he returned
both parts to the Local 875 office staff. He testified that he did know
what happened to the dues-checkoff portions of the cards, but
claimed he never forwarded them to X-L.2Despite the argument repeatedly made by Respondent Local 6that the welfare funds were not commingled, there is no dispute that
they were no longer paid into the Local 6 Amalgamated Fund, but
rather into a new entity, the Local 875A Welfare Funds.3Based on figures provided by X-L, there were approximately 66dues-paying employees in the unit in December 1995.to New York banks, because the parties did not want to haveto pay the penalty for early withdrawal of certificates of de-
posit. All of those former Local 6 shops, X-L included, paid
dues directly to Local 875, made welfare fund contributions
to the Local 875 Welfare Fund A, and signed a wage re-
opener agreement with Girlando and Ponce in their capacity
as Local 875 representatives. Moreover, Girlando testified
that he had X-L employees sign authorization cards for Local
875.1For all intents and purposes Local 6 had ceased toexist.In addition, Local 875, with the merged Respondent Local6 now were domiciled together, shared the same name, the
same financial accounts, the same shops and held themselves
out to the public as the same entity, local 875.2From the in-ception of this affiliation/merger, Girlando and Ponce used
Local 875™s name and stationery to conduct business. There
is no record evidence that local 6 continued to exist in any
form. In fact, Girlando testified that following the merger
with Local 875, Respondent Local 6 ceased to exist.Sometime during the fall of 1995, a trusteeship was im-posed on Local 875 by International Teamsters President
Ron Carey. The trusteeship was imposed in November 1995,
appointing Chris McLoughlin as trustee, in part because ‚‚the
Local 875 officers appear to have operated the Local pri-
marily for the benefit of the officers, employees, and agents
of Local 875.™™ In turn, Girlando and Ponce were relieved of
their positions as business agents for Local 875 and shortly
thereafter, within a matter of weeks, Local 6 suddenly came
into existence again to claim what were previously, Local 6
shops. Girlando testified that the basis for his claim to the
former Local 6 shops, was that the affiliation was improper
because Local 875 did not afford its members an opportunity
to vote on the proposed affiliation. Based on these factors,
and despite his admission that Local 875 had never sought
to dissolve the affiliation, or abandon the former Local 6
shops Girlando and Ponce determined to disaffiliate from
Local 875, pursuant to the memorandum of agreement be-
tween Local 875 and Respondent Local 6 and had their attor-
ney write a letter dated June 22, 1995, to Local 875 to that
effect. Respondent Local 6 then arranged to conduct a com-
bined disaffiliation representation election among X-L™s em-
ployees only. On December 14, 1995, the election was held,
and the results being tallied. There was never disaffiliation
election held among all 600 of the former Local 6 members.
The election conducted resulted in 28 votes for disaffiliation
and for representation purposes, and only one tenth of the
600 former members of Local 6.3Girlando, thorough his at-torney, then approached X-L and asked X-L to recognize Re-
spondent Local 6, which it did. Thereafter, X-L withdrewrecognition from Local 875 discontinued making dues andwelfare payments to Local 875, and refused to meet and bar-
gain with Local 875. Instead X-L, began making dues and
welfare payments to Respondent Local 6, and bargained
with, Respondent Local 6. Prior to the settlement described
above, X-L had refused to recognize and bargain with Local
875 and withheld dues payments and welfare contributions.
Not surprisingly the unit employees of X-L did not agree
with the XL™s decision and sent a petition to Rick McKenna
at the Local 875 office, clearly indicating their choice of a
collective-bargaining agent to be Local 875. That petition
contains the names of 49 of the 66 unit employees.Analysis and ConclusionsThe evidence conclusively establishes that RespondentLocal 6 ceased to exist as a labor organization in April l964,
because at that time it merged with Local 875. In this respect
the facts establish that following the due-process require-
ments, Respondent Local 6 informed all its members of the
intended merger or affiliation, discussed it with them, and al-
lowed them to vote, which vote was in favor of the merger.
As a result of this vote, Local 6 moved its office in New
Jersey to the office of Local 875. All Local 6 employees be-
came employed by Local 875, their salaries were paid by
Local 875, their work-related expenses were paid by Local
875, which also agreed to assume responsibility for debts in-
curred by Local 6 to its welfare fund and the Federal Gov-
ernment. Former Local 6 Officers Ponce and Girlardo be-
came employed by Local 875 as business agents for Local
875. Bank accounts in the name of Local 6 were converted
to Local 875 accounts.The evidence also conclusively established that followingthe merger or affiliation, X-L voluntarily recognized Local875 as the collective-bargaining representive of its employees
and assumed the terms of the former Respondent Local 6
contract, which was for a term of February 1994 to February
1997. This recognition was further evidenced by X-L receiv-
ing signed Local 875 authorization cards from its employees,
deducting dues from such employees and remitting such dues
to Local 875, making payments to the Local 875 Welfare
Fund A, and signing a wage reopener agreement. Thus X-
L was bound by a collective-bargaining agreement with
Local 875. Local 6 ceased to exist.A collective-bargaining agreement, lawful on its faceraises a presumption that the contracting union was the ma-
jority representative at the time the contract was executed or
assumed, during the life of the contract, and thereafter.
United States Gypsum Co., 157 NLRB 652, 656 (1966).Moreover, the Board has held that events time-barred by
Section 10(b) of the Act may not be used to overcome the
presumption of majority status raised by a contract valid on
its face. Stanwood Thriftmart, 216 NLRB 852, 853 (1975).No one has contested the validity of the Local 875 contract
with X-L, that is that it was lawful on its face. Therefore,
neither Local 6 or X-L can attack the legality of the initial
recognition which took place about a year and a half before
Respondent Local 6 demanded recognition and Respondent
X-L granted such recognition to Local 6. The facts surround-
ing the recognition, the legality of the merger, or affiliation
are simply time barred by Section 10(b) of the Act.
Stanwood Thriftmart, supra.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00649Fmt 0610Sfmt 0610D:\NLRB\324.079APPS10PsN: APPS10
 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Respondent Local 6 attacks the initial affiliation on thegrounds that Local 875 did not accord its members due-proc-
ess concerning the affiliation or merger. Such contention
lacks merit because, as set forth above, it is time-barred by
Section 10(b). Stanwood Thriftmart, supra. Moreover, theBoard has held that it does not usually involve itself in inter-
nal union changes like a merger or affiliation. In such un-
usual cases where the Board would consider due-process
safeguards, such consideration is only in context of the
smaller union™s decisional basis for such merger or affili-
ation, not the larger union, primarily because the smaller
union is subsumed. In the instant case it is not disputed that
Local 875 was twice to three times as large as the then
former Local 6, and was subsumed by Local 875. SullivanBros. Printing, 317 NLRB 561, 562, 563 (1995), Minn DakFarmers, 311 NLRB 942, 945 (1993).Local 6 would appear to take the position that once an em-ployer recognizes Local 6, such recognition continues for-
ever, so that Local 6 may cease to exist, as in the instant
case, then reappear, or rise, as described colorfully by coun-
sel for the General Counsel in her brief, ‚‚like a phoenix
from the ashes and begin anew as a labor organization ...

and step back into a prior bargaining relationship.™™ The
Board has held otherwise. Domsey Trading Corp., 296NLRB 897 (1989), Jayar Metal Corp., 297 NLRB 603(1990). It is interesting to note that in both Domsey andJayar, Respondent Local 6 Officer Ponce took the same po-sition with another labor organization of which he was an of-
ficer, as he now takes with Local 6. Accordingly, I conclude
that Local 6™s demand for recognition in December 1995, at
a time when there was a valid contract between Local 875
and Respondent X-L was barred by such collective-bargain-
ing agreement.CONCLUSIONSOF
LAW1. X-L is an employer, engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Local 875 and Local 6 are labor organizations withinthe meaning of Section 2(5) of the Act.3. At all times material Local 875 represented X-L™s em-ployees in an appropriate unit within the meaning of Section
9(b) of the Act, as set forth below:All full time and regular part time production andmaintenance employees employed by X-L including
shipping and receiving employees, drivers and plant
clerical employees, but excluding guards professional
employees and supervisors as defined in the Act.4. By demanding and obtaining recognition from X-L, andenforcing a collective-bargaining agreement at a time whenRespondent Local 6 did not represent a majority of Respond-
ent X-L™s employees, Respondent agreement with X-L Local
6 has restrained and coerced employees in violation of Sec-
tion 8(b)(1)(A) of the Act.5. By demanding and receiving dues deducted from thewages of X-L™s employees, and contributions to Local 6™s X-
L™s welfare fund, Local 6 has restrained and coerced employ-
ees employed by Respondent X-L in violation of Section
8(b)(1)(A) and (2) of the Act.THEREMEDYHaving found Respondent Local 6 and Respondent X-Lviolated Section 8(b)(1)(A) and (2) of the Act, I shall order
that it cease and desist therefrom and take certain affirmative
action designed to effectuate the policies of the Act.I shall recommend in my Order that Respondent Local 6reimburse all dues and fees collected for all unit employees,
plus interest, for the period beginning after Respondent left
Local 875 to date. New Horizons for the Retarded, 283NLRB 1173 (1987). Since these employees all signed Local
875 cards authorizing deduction of dues, and there is no evi-
dence that they signed new Respondent Local 6 authorization
cards, it cannot be argued that the employees voluntarily ac-
quiesced in such dues deduction. Alpha Beta Co., 234 NLRB1215 (1978).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, Local 6 Amalgamated Industrial andService Workers Union, its officers, agents, and representa-
tives, shall1. Cease and desist from
(a) Acting as the exclusive collective-bargaining represent-ative of X-L employees unless and until the labor organiza-
tion is certified by the National Labor Relations Board as the
exclusive collective-bargaining representative of such em-
ployees.(b) Giving effect to or attempting to enforce any collec-tive-bargaining agreement between X-L and Local 131 or to
any extension renewal or modification thereof.(c) Accepting dues or fees which have been deducted fromthe salaries of employees of X-L, without the employees
having executed a written authorization for such deduction.2. Take the following affirmative action necessary to ef-fectuate the purposes of the Act.(a) Reimburse all of X-L™s unit employees for all dues andfees deducted by X-L and collected by Respondent Local 6
with interest as set forth in the remedy provision of this deci-
sion.(b) Post at conspicuous places in Respondent Local 6™sbusiness office, meeting halls, and places where notices to its
members are customarily posted copies of the attached notice
marked ‚‚Appendix.™™ Copies of such notice shall be posted
on forms provided by the Regional Director for Region 2,
after being signed by the Repondent™s authorized representa-
tive, shall be posed by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00650Fmt 0610Sfmt 0610D:\NLRB\324.079APPS10PsN: APPS10
 651AMALGAMATED INDUSTRIAL & SERVICE WORKERS LOCAL 6 (X-L PLASTICS)(c) Furnish to the Regional Director signed copies of theaforesaid notice for posting by X-L. Copies of the notice tobe furnished by the Regional Director shall, after being
signed by Respondent Local 6, be forthwith returned to the
Regional Director.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent hastaken to comply.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00651Fmt 0610Sfmt 0610D:\NLRB\324.079APPS10PsN: APPS10
